 In the Matter of ANCHOR HOCKING GLASS CORPORATIONandDISTRICT50, UNITED MINE WORKERS OF AMERICACase No. 6-Pi,-1262.-Decided March11, 1946Messrs. Thorp, Bostwich, Reed & Armstrong, by Mr. DonaldW.Ebbert,of Pittsburgh, Pa., for the Company.Messrs. Stanley Denlinger,of Akron, Ohio;Joseph C. Gallagher,of Pittsburgh, Pa., for District 50.Mr. Albert K. Plone,of Camden, N. J., for the GBBA.Mr. David V. Easton,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a first amended petition duly filed by District 5 ), UnitedMine Workers of America, herein called District 50, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Anchor Hocking Glass Corporation, South Connells-ville,Pennsylvania, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore W. G. Stuart Sherman, Trial Examiner. The hearing was heldat Uniontown, Pennsylvania, on November 30, 1945. The Company,District 50, and Glass Bottle Blowers Association of the United Statesand Canada, AFL, herein called the GBBA, appeared and partici-pated.'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The GBBA moved at the hearing for dismissal ofthe petition.The Trial Examiner reserved ruling upon the motionfor the Board.For reasons stated in Section IV,infra,the motion isdenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :1 Amalgamated Lithographers of America,A.F. of L., filed a written motion tointervene in the proceedings,but did not appear or participate therein.The employeesrepresented by that organization are not claimed by either District 50 or the GBBA66 N. L. R. B., No. 73.553 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYAnchor Hocking Glass Corporation, a Delaware corporation withits home office located at Lancaster, Ohio, operates plants in variousStates of the United States.The Connellsville, Pennsylvania, plantof the Company, with which we are concerned herein, consists of aClosure Division wherein the Company is engaged exclusively in themanufacture of metal and plastic caps and closures for glass con-tainers, and a Glass Division which contains glass making facilities.The Company uses annually at its Closure Division raw materialsvalued at more than $700,000, approximately 85 percent of which isreceived from points outside the Commonwealth of Pennsylvania.The annual sales of the Closure Division amount to more than $800,-000 in value, of which approximately 85 percent is sold and shippedto customers outside the Commonwealth.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, and Glass BottleBlowers Association of the United States and Canada, are labororganizations affiliatedwith the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to District 50 as theexclusive representative of certain of its employees, asserting thatthese employees are represented by the GBBA. Although an existing1-year contract between the Company and the GBBA, dated Septem-ber 1, 1945, governs the relationship between these parties, neitherasserts it as abar to a current determination of representatives?A statement of a Board agent, introduced into evidence at the hear-ing, indicates that District 50 represents a substantial number of em-ployees in the unit alleged by it to be appropriate.'2 The record indicates that District 50 notified the Company of its representationclaim onJuly 24, 1945, prior to the execution of the above-mentioned contract be-tween the Company and the GBBA. In view of the timeliness of this notice, thecontract does not,in any event,act as a bar to this proceeding3 The Field Examiner reported that District 50 submitted 412 designations.Therecord indicates that there are approximately 1,120 employees in the unit assertedby it as appropriate.He further indicated that the GBBA relies upon its contractswith the Company for the establishment of its interestFor reasonsstated inplatter of Buffalo Arms Corporattion,57 N L. R B 1560, wefind no merit in the Company's objection to the Field Examiner's report. ANCHOR HOCKING GLASS CORPORATION555We find that a question affecting commercehas arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; TIIE DETERMINATIONOF REPRESENTATIVES.A. Contentions of the partiesDistrict 50 seeks a unit comprised of all production and maintenanceemployees of the Company engaged at its Closure Division, excludinglithographers, automatic feeding and flowing process operators, moldmakers, office clerical employees, plant-protection employees, foremen,assistant foremen, and all other supervisory employees.The GBBAand the Company, although in accord with District 50 with respectto the specific composition of the proposed unit, assert that it is in-appropriate, contending that employees at both the Closure and theWass Divisions comprise the appropriate unit.B. Functional considerationsThe Company's Connellsville operations are locatedon a tract ofland having an area of approximately 45 acres. The Closure Divisionis composed of approximately 5 buildings, and the Glass Division con-sists of several buildings within thesame area.Thereis one railroadsiding from the main line of the railroad which runs to a shippingdepartment shed which is used jointly by the 2 divisions.The general offices of the Connellsville operations are located in abuilding separate from those used by either division,and is main-tained for the use of both, containing a general employmentoffice, apay-roll department, a billing department, and a cost accounting de-partment.The boiler and power facilities of the Companyare alsoused in common by the 2 divisions. As previously noted, both divi-sions use the same shipping department which is locatedin a GlassDivision building; conversely, the Glass Division storage departmentis located in a Closure Division Building.The record indicates that,within the 6 months preceding the hearing herein, there were approxi-mately 100 transfers of employees between the 2 divisions, and that,approximately 8 months prior to the hearing, 100 employeeslaid offby the Closure Division were absorbed by the Glass Division.However, each division is under the supervision of a plantmanagerwho is directly responsible to the home office of the Company.. More-over, a separate seniority list is maintained for the employees of eachdivision, although seniority at both divisionsis accumulated undercertain circumstances.There are at presentseparate entrance and exitgates for the employees of each division. In addition,although the 556DECISIONS OF NATIONALLABOR RELATIONS BOARDbulk of the Company's production of containers at the Connellsvilleoperations is also complemented by an equivalent order for caps orclosures from the same customers, the Closure Division also producesand sells caps and closures independent of orders for containers.Finally, although general labor policies of the Company are formu-lated at the home offices, specific implementation of these policies, aswell as of personnel and production policies, is made by the plant (ordivision)managers who are functionally independent of each other.It appears from the foregoing that there exists a substantial degreeof functional integration between the t' o divisions.On the otherhand, in comparison with the total number of employees engaged ateach division,4 the number of transfers between the two is relativelyslight.Furthermore, the administration of each division is inde-pendent of the other.Finally, it is apparent from the nature of theproducts manufactured at the two divisions that the skills of theemployees engaged by each are different. These circumstances, coupledwith the fact that a separate seniority list is maintained by each divi-sion, tend to support the contention of District 50 that each divisioncould properly constitute a separate unit.We conclude, therefore,that, from a functional viewpoint, the employees of each division mayproperly comprise either a separate unit, or be combined within asingle over-all unit.C. CollectivebargaininghistoryThe GBBA and the Company, however, insist that, despite thesecircumstances, the history of collective bargaining points inescapablyto the conclusion that only a single over-all unit is appropriate, citingMatter of Clarksburg Paper Company.5The record indicates that, in 1936, the GBBA was recognized as thecollective bargaining representative of the production employees ofthe Capstan Glass Company. Sometime thereafter, the Companyassimilated this employer's facilities, which ultimately became theGlass Division.Until the early part of 1941, the Company operated a closure plantin Long Island, New York. At that time it disposed of this plant, andmoved much of its machinery and some of its personnel6 to Connells-ville,where it erected the Closure Division adjacent to the GlassDivision.4 There are approximately 1,150 employeesengaged at the GlassDivision5 64 N. L. It. B. 1319.See alsoMatter of Bethlehem-Fairfield Shipyard,Incorpo-rated,58 N. L. R B 579, and cases cited therein.See alsoMatter of P. LorillardCompany,58N.L. It. B. 1112.a Severalsupervisory employeesand approximately 25 non-supervisory employees weretransferred. ANCHOR HOCKING GLASS CORPORATIONSS7On April 7, 1941, the Company commenced bottle making opera-tions at its Glass Division, which then employed approximately 250workers.Two weeks later, the GBBA claimed the right to representthe production and maintenance employees at both divisions.Evi-dence was adduced to the effect that, on April 21, 1941, the Companyand the GBBA executed a closed-shop agreement for a term endingSeptemebr 1, 1941, whereby the Company recognized the GBBA asthe representative of these employees, after the latter produced evi-dence indicating that it represented approximately 225 of the 300employees then comprising the unit.On July 11, 1941, pursuant to the request of the GBBA, the Com-pany and the GBBA executed a separate but substantially identicalcollective bargaining agreement covering only the employees of theClosure Division.This agreement also contained a closed-shop pro-vision, and provided for a term ending September 1, 1941.Upon the expiration of these contracts, new 1-year closed-shopagreements, dated September 1, 1941, were executed between theparties separately covering the employees at the Closure and the GlassDivisions.This procedure was followed in 1942 and in the succeedingyears up to and including 1945. Although in 1941 and 1942 the partiesnegotiated separately for employees of each division, the resultingagreements were substantially identical. In 1943 and in subsequentyears, moreover, the parties jointly negotiated substantially identicalclosed-shop agreements covering the employees of the two divisions.D. ConclusionThe GBBA and the Company assert, with justification, that thisbargaining history evidences the fact that the parties considered andtreated the employees of the two divisions as a single unit.?However,we note that the original agreement was made when the Companyemployed only 300 workers at its Connellsville operations, whereas itnow engages more than 2000 employees.Moreover, the record con-tains no evidence that, except prior to the April 1941 agreement, theGBBA was ever called upon to demonstrate its majority status. Inaddition, the employees of both divisions were required throughout theyears to become members of the GBBA under the terms of the closed-shop provisions in each of the contracts.Thus, we are not satisfiedthat the mass of the Company's employees have ever been accordedan opportunity to indicate the type of representation they desire.Weare of the opinion that, under these circumstances, although there wasa 5-year history of collective bargaining upon a two-division basis,7 SeeMatter of Clarksburg Paper Company, supra. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuchcollective bargaining history cannot be considered controlling.,"Consequently, we are persuaded that the employees of each divisionmay properly constitute separate collective bargaining units, or beconsolidated into a single grouping.We shall, therefore, make no determination at this time with respectto whether or not the Closure Division employees comprise a separateappropriate unit, but shall rest our determination, in part, upon theresults of the election hereinafter directed.We shall direct that the question affecting commerce which hasarisen beresolved by an election by secret ballot among all productionand maintenanceemployees of the Company engaged at the ClosureDivision, of its Connellsville, Pennsylvania, plant, excluding litho-graphers, automatic feeding and flowing process operators, moldmakers, officeclerical employees, plant-protection employees, foremen,assistant foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, whowere employed during the pay-roll period immediately preceding thedate of the Direction of Election, subject to the limitations and addi-tions setforth in the Direction, to determine whether they desire tobe represented by District 50, the GBBA, or by neither of these labororganizations.In the event the employees select District 50, they will be taken tohave indicated a desire to be bargained for as a separate unit. If theyselect the GBBA, they will be taken to have indicated a desire to con-tinue to be bargained for as part of the existing unit represented bythat labor organization.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuantto Article III, Section 9, of National Labor RelationsBoard Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Anchor HockingGlass Corporation, South Connellsville, Pennsylvania, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixth Region, actingS SeeMatterof St. JohnsRiver Shipbuilding Company,59N.L.R.B. 415.CfMatter of Sinclair Refining Company,64 N. L. It. B. 611. In the latter case theBoard refused to permit certain groups to split off from a more inclusive unit where,in addition to other circumstances, the contracting union was able to demonstrate itsmajority statusat all material times during the expansion of the unit and its con-tractsmerely containedmaintenance-of-membership provisions. ANCHOR HOCKING GLASS CORPORATIONSS9in this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among all production and maintenance employees of the Com-pany engaged at its Closure Division, excluding lithographers, auto-matic feeding and flowing process operators, mold makers, officeclerical employees, plant-protection employees, foremen, assistantforemen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by District 50,United Mine Workers of America, or by Glass Bottle Blowers Asso-ciation of the United States and Canada, AFL, for the purposes ofcollective bargaining, or by neither.MR.GERARD D. REILLY took no partin the consideration of the aboveDecision apd Directionof Election.